Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on March 7, 2022. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Reason for Allowance
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Green et al., U.S. Patent No. US 10,019,011, in view of Zhu et al., U.S. Patent Application Publication No 2018/0086344, hereinafter referred to as Green and Zhu, respectively.

6.	Regarding independent claim 1, Green discloses a system comprising: a data processor; a real world data collection system interface for receiving training data collected from a real world data collection system, the training data including perception or sensor data from at least one image generating device.

7.	Zhu teaches an autonomous vehicle control system configured using the plurality of trained prediction models and predicted traffic trajectory information from the simulation.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate, by the data processor, a different vicinal scenario for each simulated vehicle in an iteration of a simulation, the different vicinal scenarios corresponding to different vehicle status, traffic patterns, or environmental conditions being simulated; a memory for storage of vehicle intention data representing simulated vehicle intentions for a plurality of different vehicle actions and behaviors; a trajectory simulation module, executable by the data processor, the trajectory simulation module being configured to: generate, by the data processor, a trajectory corresponding to perception data and the vehicle intention data; execute, by the data processor, at least one of a plurality of prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on a corresponding vicinal scenario and the vehicle intention data, the plurality of prediction models being trained with the training data, select, by the data processor, at least one vehicle trajectory from the distribution based on pre-defined criteria, and 2update, by the data processor, a state and trajectory of each of the plurality of simulated vehicles based on the selected vehicle trajectory from the distribution; and an autonomous vehicle control system configured using the plurality of trained prediction models and predicted traffic trajectory information from the simulation.

9.	Claims 2-6 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 7, Green discloses a method comprising: receiving, by a data processor, training data from a real world data collection system, the training data including data from at least one image generating device; performing, by the data processor, a training phase to train a plurality of trajectory prediction models; performing, by the data processor, a simulation.

11.	Zhu teaches configuring an autonomous vehicle control system using the plurality of trained prediction models and predicted traffic trajectory information from the simulation.

12.	Regarding independent claim 7, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate a different vicinal scenario for each simulated vehicle in an iteration of a simulation, the different vicinal scenarios corresponding to different vehicle status, traffic patterns, or environmental conditions being simulated; provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions; generate, by the data processor, a trajectory corresponding to perception data and the vehicle intention data; execute, by the data processor, at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on a corresponding vicinal scenario and the vehicle intention data; select, by the data processor, at least one vehicle trajectory from the distribution based on pre-defined criteria; and update, by the data processor, a state and trajectory of each of the plurality of simulated vehicles based on the selected vehicle trajectory from the distribution; and configuring an autonomous vehicle control system using the plurality of trained prediction models and predicted traffic trajectory information from the simulation.

13.	Claims 8-14 depend from claim 7 and are therefore allowable.

14.	Regarding independent claims 15, Green discloses a non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to: receive training data, by a data processor in a computing system, from a real world data collection system, the training data including data from at least one image generating device; perform a training phase to train a plurality of trajectory prediction models; 5perform a simulation.

15.	Zhu teaches configure an autonomous vehicle control system using the plurality of trained prediction models and predicted traffic trajectory information from the simulation.

16.	Regarding independent claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

perform a training phase to train a plurality of trajectory prediction models; 5perform a simulation to generate a different vicinal scenario for each simulated vehicle in an iteration of a simulation, the different vicinal scenarios corresponding to different vehicle status, traffic patterns, or environmental conditions being simulated, provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions, generate a trajectory corresponding to perception data and the vehicle intention data, execute at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on a corresponding vicinal scenario and the vehicle intention data, select at least one vehicle trajectory from the distribution based on pre-defined criteria, and update a state and trajectory of each of the plurality of simulated vehicles based on the selected vehicle trajectory from the distribution; and configure an autonomous vehicle control system using the plurality of trained prediction models and predicted traffic trajectory information from the simulation.

17.	Claims 16-20 depend from claim 15 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665